Citation Nr: 0305301	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  02-05 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
disabilities.

2.  Entitlement to service connection for bilateral hip 
disabilities.

3.  Entitlement to service connection for bilateral arm 
disabilities.

4.  Entitlement to service connection for bilateral elbow 
disabilities.

5.  Entitlement to an initial compensable evaluation for the 
residuals of a right leg injury.

(A separate decision will be rendered on the issues of 
entitlement to service connection for a respiratory disorder, 
bilateral knee disabilities, bilateral feet disabilities, a 
back disability, bilateral shoulder disabilities, a heart 
disability, and for a rash on the groin and buttocks.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to May 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied all claims submitted by 
the veteran, and from a February 2002 rating decision of the 
same RO which granted service connection for the residuals of 
a right leg injury and assigned a noncompensable evaluation 
thereto.  A separate decision will be rendered on the issues 
of entitlement to service connection for a respiratory 
disorder, bilateral knee disabilities, bilateral feet 
disabilities, a back disability, bilateral shoulder 
disabilities, a heart disability, and for a rash on the groin 
and buttocks as additional development is being undertaken by 
the Board pursuant to the development authority granted in 67 
Fed. Reg. 3099 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9).

It is noted that the veteran appeared before the Board in 
October 2002 and withdrew his appeal of the claim for 
entitlement to service connection for a bilateral shin 
disability.  Additionally, the Board notes that the veteran 
submitted a statement in October 2002, stating that he had 
injured both hands during service and believed he had a 
current disability as a result thereof.  Because the issue of 
entitlement to service connection for a bilateral hand 
disability is not before the Board for adjudication, it is 
referred to the RO for consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained with 
respect to the issues decided herein.

2.  The veteran did not experience an injury to either ankle, 
either hip, either arm, or either elbow during service which 
caused a chronic disability.

3.  The veteran has a full range of motion in the right leg, 
and he complains only of an altered gait due to weakness in 
the right leg.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by active naval service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  A left ankle disability was not incurred in or aggravated 
by active naval service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

3.  A right foot disability was not incurred in or aggravated 
by active naval service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

4.  A left foot disability was not incurred in or aggravated 
by active naval service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

5.  A right arm disability was not incurred in or aggravated 
by active naval service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

6.  A left arm disability was not incurred in or aggravated 
by active naval service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

7.  A right elbow disability was not incurred in or 
aggravated by active naval service. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).

8.  A left elbow disability was not incurred in or aggravated 
by active naval service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

9.  Criteria for a compensable evaluation for the residuals 
of a right leg injury have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.118 Diagnostic Code 
7805 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of the claims on appeal has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the passage of the 
VCAA in a letter dated in December 2000, and advised of 
evidence the RO would obtain and what was needed from him in 
regard to his claims.  The statement of the case issued the 
veteran also informed him of the applicable law and 
regulations relating to his claims and explained the bases 
for the decision reached by the RO.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him a 
physical examination.  It appears that all known and 
available medical records relevant to the issues decided 
herein have been obtained and are associated with the 
veteran's claims file.  The veteran does not appear to 
contend otherwise.  Furthermore, the Board notes that the 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
the veteran's claims.  The veteran testified before the Board 
in October 2002, and has actively participated in the 
development of his claims on appeal.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  


Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

The veteran served in the United States Navy from August 1952 
to May 1974.  He asserts that he spent a large part of his 
time representing the Navy in an athletic capacity, playing 
baseball, softball, football, and basketball on service-
sponsored teams.  The veteran's service medical records show 
treatment for several athletic-related injuries, however, 
there is no record of an injury to either ankle, either hip, 
either arm, or to either elbow.  The veteran credibly 
testified before the Board in October 2002 that he believed 
he currently had achy joints because of the minor injuries he 
sustained playing sports and in conjunction with the stresses 
of Navy life; specifically, running up and down ladders on 
ships throughout his career.  

The evidence shows that the veteran does not require 
treatment for ankle problems, hip disabilities, arm or elbow 
complaints.  The veteran underwent VA examination in January 
2002, and complained of joint pain associated with athletics, 
stating that his hips and lower extremities became stiff 
after sitting.  The only complaint regarding the upper 
extremities was with respect to a shoulder injury, which is a 
separate claim under development by the Board.  The veteran 
related that he had never required medication for his joint 
pain other than nonsteroidal anti-inflammatory drugs, that he 
had never broken a bone or had a joint aspirated or injected, 
and had never required surgery.  Upon examination, the 
veteran's ankles showed no evidence of deformity or swelling 
and there was no functional impairment, including limitation 
of motion, due to pain in the ankles.  The hips could be 
flexed to 120 degrees, with a complaint of pain at 120 
degrees, and abduction was unimpaired to 45 degrees 
bilaterally.  The elbows showed no evidence of deformity or 
effusion; there was no subluxation of either elbow and each 
elbow flexed from 0 to 145 degrees.  X-rays of the ankles 
showed bilateral calcaneal spurs; x-rays of the hips only 
showed osteopenia; x-rays of the elbows were completely 
normal.  Consequently, the examiner's diagnostic impression 
was that the veteran presented a normal ankle examination, a 
normal hip examination, and a normal elbow examination; there 
was no generic arm disability found.

Given the evidence as outlined above, the Board finds that 
there is no evidence of a specific injury to either ankle, 
either hip, either arm, or either elbow during service which 
may have precipitated a lasting disability.  Additionally, 
there is no current diagnosis of an ankle disability, a hip 
disability, an arm disability or an elbow disability.  The 
veteran's complaints of aching joints due to the general 
stresses of life in the service and the performance of 
athletics over the years is insufficient upon which to grant 
service connection.  It is important to note that pain alone 
is not compensable; there must be an underlying disability 
linked to a veteran's period of active service in order for 
the basic requirements of the pertinent statutes to be met.  
See Sanchez-Benitez v. Principi, 239 F.3d 1356, 1361 (Fed. 
Cir. 2001).  Consequently, the Board must deny the veteran's 
claims for service connection for a right ankle disability, a 
left ankle disability, a right hip disability, a left hip 
disability, a right arm disability, a left arm disability, a 
right elbow disability, and a left elbow disability.


Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The residuals of the veteran's right leg injury have been 
evaluated under 38 C.F.R. Section 4.118, Diagnostic Code 
7805, which directs that scars that are not painful or tender 
be evaluated based on limitation of function of the affected 
part of the body.  Because the veteran has maintained that 
his right leg scar is nontender and does not cause pain, he 
has not been assigned a 10 percent evaluation under 
Diagnostic Code 7804, also found at 38 C.F.R. Section 4.118.  
Leg disabilities are rated under a series of diagnostic codes 
found at 38 C.F.R. Section 4.71a based on limitation of 
function.

The veteran testified before the Board that the only residual 
of his right leg injury was a change in his gait due to 
weakness in the shin-area and occasional pain with activity 
characterized as shin splints.  Treatment records do not show 
that the veteran requires any treatment for his right leg.

The veteran underwent VA examination in January 2002, and 
related that he had not experienced any shin or tibial 
injuries, but did sustain a laceration of the anterior aspect 
of the tibia during service that was sutured and healed.  
Upon examination, there was no functional limitation of range 
of motion in the knee due to pain; flexion was to 140 
degrees.  There was no subluxation or laxity either.  Over 
the anterior aspect of the right tibia at the junction of the 
medial and distal third of the tibia, there was a two-inch, 
well-healed scar that was noted to be nontender; there was no 
evidence of infection.  X-rays did not reveal any evidence of 
nonunion or malunion of the tibia and/or fibula.  Thus, 
following a complete examination and review of the veteran's 
treatment records, the examiner rendered a diagnostic 
impression that the only residual of the right leg laceration 
was on the anterior tibial surface.

Given the evidence as outlined above, the Board finds that 
the veteran does not have any limitation of motion in the 
right leg as to warrant the assignment of a compensable 
evaluation under the criteria of either Diagnostic Codes 5260 
or 5261, there is no evidence of impairment of the tibia or 
fibula to allow for the assignment of a compensable 
evaluation under Diagnostic Code 5262, and there is no 
evidence of disease in conjunction with the complaints of 
weakness to warrant the assignment of a compensable 
evaluation under Diagnostic Code 5263.  It is important to 
note at this juncture, however, that 38 C.F.R. Sections 4.40 
and 4.45 require the Board to consider a veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996).  The United States Court of Appeals 
for Veterans Claims (Court) interpreted these regulations in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, weakness, fatigability, etc., shall be 
considered when put forth by a veteran.  As such, in 
accordance therewith, the veteran's reports of weakness and 
fatigability have been considered in conjunction with the 
Board's review of the limitation of motion diagnostic codes.  
Because the veteran has no limitation of motion in the right 
leg, he is nowhere near meeting the criteria for a 
compensable evaluation based on just limitation of motion.  
Furthermore, the complaints of altered gait due to weakness 
and fatigability simply are not enough to rise to the level 
of a compensable evaluation as there is no evidence of more 
than an occasional functional limitation based solely on an 
altered gait.  Therefore, the Board must deny the veteran's 
request for a compensable initial evaluation for the 
residuals of a right leg injury on a schedular basis.  
Additionally, there is no evidence to suggest the need for 
the assignment of staged ratings.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran is clearly not unemployable because of his 
service-connected right leg disability and he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The veteran has not required frequent periods of 
hospitalization for his right leg disability and treatment 
records are void of any finding of exceptional limitation due 
to the right leg disability beyond that contemplated by the 
schedule of ratings.  The Board does not doubt that 
limitation caused by an occasional altered gait and a feeling 
of shin splints would have an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran and his request for a 
compensable initial evaluation must also be denied on an 
extra-schedular basis.


ORDER

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.

Service connection for right arm disability is denied.

Service connection for a left arm disability is denied.

Service connection for a right elbow disability is denied.

Service connection for a left elbow disability is denied.

A compensable initial evaluation for the residuals of a right 
leg injury is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

